Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 31 December 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Dec. 31. 1792.

I have duly received yours of the 20th. mentioning the proposition of Mr. John Ashlin to rent Elkhill the ensuing year, paying one fourth of the crop and putting only the low grounds into Indian corn. I do not know what proportion the present tenant was to pay, but it is pretty well established as a rule that where the landlord stocks the land the tenant pays half the produce in rent: where the tenant stocks the land he pays one third only. However, uncertain whether Mr. Hylton may not have compleated the sale of the land I inclose him this letter with  a desire to return it to me, if the sale is made, and if not, to forward it to you. In that case I will beg the favor of you to rent it to Mr. Ashlin or any other person on the best terms you can, and obtaining the most accomodating article you can in case the land should be sold in the course of the year to a purchaser who would not purchase but on the condition of immediate possession.—I am my dear Sir yours affectionately

Th: Jefferson


P.S. Will it not be well to know whether H. Mullins may not have rented the lands for the ensuing year to some one?

